DETAILED ACTION

This office action is in response to the application filed on 5/21/2020.  Claims 1-20 are pending.  Claims 1-20 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent 10,835,439.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent 10,576,006.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent 10,893,996.
  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patents recite claims that are substantially similar to those in the instant application.  Specifically, the instant application recites, inter alia, “a surgical frame,” “a main beam,” “a translating beam,” “a cart,” “a linkage,” and “a surgical robot.”  Each of the patents recites these elements, either in identical language or in similar language.  For example, patent 10,893,996 recites “surgical equipment” rather than a cart, although a review of the disclosure indicates that the cart supports surgical equipment, and therefore both move in the same manner with respect to the translating beam and the main beam (and this movement functionality is claimed in both the patent and the instant application).  With respect to patent 10,835,439, which is the parent to the instant application, the claims in the child application are very similar and comprise the same structures as in the parent, although the order of the words has been rearranged somewhat.
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the recited claims can be found entirely within the subject matter of the claims of the patented claims.  The claims of the instant Application are therefore fully encompassed by (and anticipated by) the claims of the patents regardless of the slightly differing wording or scope of the claims.  Furthermore, to the degree to which the claims are different from the patentented claims, the changes would have been obvious to one of ordinary skill in the art at the time the invention was made.


Discussion of allowable subject matter

Applicant’s claims are directed toward a surgical frame which comprises, inter alia, a translating beam that can move laterally in order to not be in conflict with a surgical cart, and to allow a surgeon better access to the patient during surgical procedures.  As noted in the above double patenting rejections, the claims of the instant application are substantially the same as those of the parent application (US Patent 10,835,439) and are also patentable for the same reasons.
The closest prior art (aside from the above cited patents in double patenting rejections) is considered to be US Patent 5,613,254 to Clayman et al. which teaches a similar surgery bed, and teaches a surgeon’s stool that is attached to a lower beam of the bed. However, the lower beam of Clayman does not move in the claimed manner, nor is it disclosed as being used to attach a surgery cart, which is then moveable along the beam. US Patent Application 2009/0248041 to Williams et al. teaches a surgery system that includes a side cart that includes robotic arms that perform surgery, however Williams does not teach a lower beam to which the cart attaches, nor does Williams teach that the beam and cart are both capable of combined movement. Other art of note is US Patent Application Publication 2014/0109316 to Jackson which provides a very comprehensive of the state of the art, but does not anticipate the claimed invention.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Primary Examiner, Art Unit 3673